Citation Nr: 0814303	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  00-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
depressive disorder and a skin disability.  It also comes on 
appeal from a February 2005 decision that denied service 
connection for PTSD.  

The Board notes that the issue of entitlement to service 
connection for migraine headaches was also denied in the 
December 1999 decision.  The veteran perfected an appeal as 
to the issue.  However, the record demonstrates that in a 
January 2008 decision, the RO granted service connection for 
migraine headaches.  Therefore, as the RO's grant of service 
connection is a full grant of the benefit sought, the Board 
finds that the issue of entitlement to service connection for 
migraine headaches is no longer available for appellate 
review and will not be addressed in this decision.

As a preliminary matter, the Board notes that, in August 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
573 (2007), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides. VA disagrees with the Court's 
decision in Haas and has appealed this decision to the United 
States Court of Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas. The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam. 

In this case, the veteran's DD Form 214 specifically 
indicates that the veteran served in the Republic of Vietnam.  
As such, the claim on appeal is not affected by the holding 
in Haas and thus, is not the subject of any associated stay 
or proceedings.


FINDINGS OF FACT

1.  Psychiatric disability other than PTSD has not been shown 
by competent evidence to be causally related to the veteran's 
active service, and a psychosis was not demonstrated within 
one year after service.

2.  The competent evidence of record establishes that the 
veteran engaged in combat activity with the enemy, and 
causally relates the veteran's PTSD diagnosis to his combat-
related stressors in service.

3.  A skin disability was initially demonstrated years after 
service and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSIONS OF LAW

1. A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

3.  A skin disability was not incurred in, or aggravated by, 
active service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of the award of the benefits sought.
 
In the present case, VA satisfied its duty to notify by means 
of April 2001, July 2004, June 2006, and July 2007 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any evidence in his possession that pertains to the claims.  
The veteran was also provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, VA and 
private treatment records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

1.  Psychiatric Disability, Other than PTSD

The Board will initially consider whether entitlement to 
service connection is warranted for a psychiatric disability, 
other than PTSD.  With respect to a current disability, the 
record reflects that the veteran has been variously diagnosed 
with depression, depressive disorder, and dysthymic disorder.  
However, in terms of an in-service injury or disease, the 
veteran's service medical records do not demonstrate that the 
veteran complained of or sought treatment for any psychiatric 
disability in service.  In fact, on an April 1970 Report of 
Medical History provided in conjunction with his separation 
examination, the veteran denied a history of depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Moreover, on the corresponding Report 
of Medical Examination, the examiner indicated that the 
veteran was psychiatrically normal.  Further, the Board 
observes that there is no clinical opinion of record which 
relates the veteran's current depression, dysthymic disorder, 
and/or depressive disorder to service.  Indeed, it is 
significant to point out that in October 2007, a VA examiner 
opined that "the origin or etiology of [the veteran's] 
depression was not in any way related to his military 
experience, but to other family and marital problems, that 
are still partially present, and now after all these years, 
with added situations in relation to [his] multiple health 
problems."


As such, in the absence of any evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
a grant of direct service connection for a psychiatric 
disability, other than PTSD.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  However, the record does not demonstrate that the 
veteran has a current psychosis.  Indeed, the October 2007 VA 
examiner opined that "there is no evidence in any of the 
psychiatric reports, past and present, that this veteran ever 
had any psychotic disorder within one year from his discharge 
from service, as he is not psychotic at present."  Thus, the 
Board concludes that the veteran is also not entitled to a 
grant of service connection for psychiatric disability on a 
presumptive basis.

In conclusion, although the veteran asserts that he has a 
psychiatric disability, other than PTSD, that is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current psychiatric disability, other than 
PTSD, that is related to his active military service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disability, other than PTSD.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.



2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran contends that service connection is warranted for 
PTSD.  His reported stressors include:  1)  being under 
strong enemy fire on his first night in Pleiku Oasis in April 
1969;  2) being under heavy fire on May 11, 1969 (Mother's 
Day) at Firebase Oasis when assigned to the 4th Infantry 
Division, HQ 704 Maintenance Battalion, and the deaths of 
soldiers and a Vietnamese barber that had been a good friend 
in that attack; 3) an attack on the barrack with damage to 
the airfield at An Khe the day before his departure from 
Vietnam; and 4) witnessing the death of his close friend, 
Anselmo Santiago, on July 21, 1969, at the 704 Maintenance 
Battalion, 4th Infantry Division, during an ambush when the 
veteran was assigned to the Rangers.  

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  With respect 
to whether the veteran engaged in combat with the enemy, his 
service personnel records show that he served in Vietnam from 
May 2, 1969 to April 10, 1970 and that he received the 
Vietnam Service Medal, the Vietnam Campaign Medal with 
device, the Army Commendation Medal for meritorious service 
in the Republic of Vietnam, and the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge.  

Information provided by the National Personnel Records Center 
reflects that the veteran was assigned to the 4th Infantry 
Division which occupied two locations in Vietnam, including 
Camp Enari and Camp Oasis.  Such information also indicated 
that on May 11, 1969, Camp Oasis received over 300 rounds of 
mixed mortar, rocket, and recoilless rifle fire, following by 
a ground attack.  The information provided by the NPRC also 
shows that the 4th Infantry was exposed to enemy fire on May 
21, 1969, as well as in June 1969.  Information provided by 
the veteran reflects that while in Vietnam, the 4th Infantry, 
Division Headquarters was located in Pleiku from April 1968 
to February 1970, An Khe and Pleiku in March 1970, and An Khe 
from April 1970 to December 1970.  The veteran also provided 
information that documented that Anselmo Santiago-Arroyo was 
killed on July 21, 1969 in Pleiku, South Vietnam.

In weighing the evidence as to whether the veteran was 
exposed to combat, the Board finds persuasive the fact that 
the record corroborates the veteran's contentions that he was 
exposed to enemy fire in Vietnam, including on Mother's Day 
1969 while at Camp Oasis and elsewhere in Pleiku.  Therefore, 
as the record reflects that the veteran was stationed at Camp 
Oasis and at other locations in Pleiku at the same time that 
the enemy attacked the 4th Infantry Division at such 
locations, the Board is unable to affirmatively rule out that 
he was not exposed to such enemy fire.  

Therefore, in resolving all reasonable doubt in the veteran's 
favor, the Board concedes that the veteran was exposed to 
combat activity with the enemy while serving in Vietnam.  The 
Board notes that if combat activity with the enemy is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.  Here, the Board finds that the 
veteran's statements in the record regarding his combat-
related stressors to be credible and consistent with the 
circumstances of his military combat activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that in an 
October 2004 VA examination report, the examiner reported 
that the veteran did not meet the stressor criteria for PTSD 
because his claimed stressors had not been verified.  In an 
October 2007 VA examination report, an examiner indicated 
that the veteran's symptoms did not meet the diagnostic 
criteria for a diagnosis for PTSD, but rather were attributed 
to depression.  However, in August 2000, March 2003, and May 
2005, a private psychologist, after an assessment of the 
veteran and a discussion of his Vietnam-related stressors, 
diagnosed the veteran with PTSD.  In weighing the probative 
value of the medical evidence as to whether the veteran has 
PTSD, the Board finds that because both examiners provided 
well-substantiated rationales for their conclusions, that 
both reports are competent, probative medical evidence.  As 
such, the Board finds that the evidence of record is in 
equipoise in this regard.

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all benefit of doubt in the veteran's 
favor, the Board finds that the evidence for record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.

3.  Skin Disability

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a) (3) (West 2002); 38 C.F.R. § 3.307(a) (6) 
(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a) (6) (iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that such does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran contends that service connection is warranted for 
a skin disability, to include as due to Agent Orange 
exposure.  With respect to entitlement to service connection 
on direct basis, the clinical evidence of record establishes 
that on VA examination in September 2007, the veteran was 
diagnosed with vitiligo in the genital area and status post 
recurrent furunculosis by history.  However, it is 
significant to point out that the contemporaneous service 
medical records do not indicate that the veteran ever 
complained of, or was treated for, a skin disability in 
service.  Indeed, on a Report of Medical Examination, 
provided in conjunction with the veteran's April 1970 
separation examination report, the examiner indicated that 
the veteran's skin was normal.  Likewise, on the 
corresponding Report of Medical History, the veteran denied a 
history of skin diseases.  Moreover, there is no competent 
medical opinion of record that etiologically relates the 
veteran's current skin disability to any incident of service.  

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to herbicides (Agent Orange) while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board acknowledges that the 
veteran served in Vietnam and, as such, his in-service 
exposure to herbicides is presumed.  However, the Board notes 
that the disabilities that have been positively associated 
with Agent Orange do not include vitiligo or furunculosis.  
See 38 C.F.R. §§ 3.307, 3.309 (2006).  Further, the veteran 
has not presented any competent medical evidence that 
causally links such conditions to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  
Indeed, it is significant to point out that the September 
2007 VA examiner opined that the veteran's "skin conditions 
are not related to exposure."  Therefore, in the absence of 
any medical evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a finding of a 
causal connection between the veteran's exposure to 
herbicides during service and his current skin disability, to 
include vitiligo and status post recurrent furunculosis.

In conclusion, the only evidence of record is to the effect 
that the veteran's current skin disability is not 
attributable to his military service.  Although he asserts 
that his current skin disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.102 (2006), but it does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
current skin disability is related to his active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability, to include as due to Agent 
Orange exposure.


ORDER

Entitlement to service connection for a psychiatric 
disability, other than PTSD, is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a skin disability, to 
include as due to Agent Orange exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


